Opinion by
Head, J.,
This is a companion appeal with that of Prank Bryan, No. 124, April Term, 1911, in which an opinion has been this day filed, ante, p. 106. The two appeals were argued together from one paper-book, and the questions raised by both are identical. For the reasons given at length in the opinion referred to, the assignments of error in this appeal must be overruled and the order or decree of the learned court of quarter sessions dismissing the exceptions to the report of the viewers and confirming said report is affirmed.
Henderson and Porter, JJ., dissent.